Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Nicholas K. Terrell on May 16 and 18, 2022.

The application has been amended as follows: 

1. 	(Currently Amended) An electronic driving circuit (20) for a microfluidic device (1) having a number of electrodes (4,6), comprising a number of synchronized driving stages configured to generate a respective driving signal (V1,V2,V3) for each electrode or group of electrodes (4,6), the driving signals (V1,V2,V3) having a desired amplitude, frequency and phase-shift, 
wherein each driving stage includes a switching-mode amplifier stage (22) configured to receive a clock signal (CK) and a target signal (Vt) and to generate, at an output (Out) thereof, an output signal (Vout) defining a respective driving signal, the amplifier stage (22) comprising: 
a switching module (23), coupled to a first internal node (N1) and controlled by the clock signal (CK) for selectively bringing said first internal node (N1) to a control signal (Vc); 
a filter module (25,26), coupled between the first internal node (N1) and the output (Out) and configured to provide the output signal (Vout); and 
a feedback module (29), coupled to a feedback input (INfb) of said driving stage to receive a feedback signal (Vfb) indicative of the value of the respective driving signal, wherein the feedback module (29) is configured to generate, as a function of [[the]] a comparison between said feedback signal (Vfb) and said target signal (Vt), the control signal (Vc) for said switching module (23) and to provide such control signal (V,) to the switching module (23) to modulate the clock signal (CK) to adjust the output signal(Vout).  

2. 	(Currently Amended) The circuit according to claim 1, wherein [[the]] each clock signal[[s]] (CK) of [[the]] each amplifier stage[[s]] (22) [[are designed to]] defines the frequency and phase-shift of the respective driving signals (V1,V2,V3); and [[the]] each target signal[[s]] (Vt) [[are designed to]] defines the amplitude of the respective driving signals (V1,V2,V3).  

3. 	(Cancelled)  

4.	 (Previously Presented) The circuit according to claim 1, wherein the filter module (25,26) includes a band-pass filter (25) configured to select an operating frequency of the output signal (V0ut), and a blocking capacitor (26), at the output of the band-pass filter (25), configured to block any DC component.  

5. 	(Currently Amended) The circuit according to claim 1, further including an offset generator (30), coupled to [[all the]] each amplifier stage[[s]] (22), configured to generate a unique offset voltage (Voff) that is injected at the output (Out) of said amplifier stages (22), to define a controlled DC offset value of the respective driving signals (V1,V2,V3).  

6. 	(Currently Amended) The circuit according to claim 5, further including an offset inductor (32) for each [[of the]] amplifier stage[[s]] (22), [[the]] each offset inductor[[s]] (32) of [[the]] each amplifier stage[[s]] (22) having a first terminal in common, coupled to the output of the offset generator (30), and a second terminal coupled to the output (Out) of [[the]] a respective amplifier stage (22).  

7. 	(Currently Amended) The circuit according to claim 1, wherein the feedback module (29) includes: a filter-and-rectifier module (36-38), coupled to the feedback input ([[INFB ]] INfb) of the amplifier stage (22) and configured to provide a comparison signal ([[VFB']] Vfb’), as a function of said feedback signal ([[VFB]] Vfb); a subtraction unit (39), configured to receive the comparison signal ([[VFB']] Vfb’) and the target signal (Vt), to generate an error signal (Ve), based on the difference between the comparison signal ([[VFB']] Vfb’) and the target signal (Vt); and a voltage converter (40), coupled at the output of the subtraction unit (39) and configured to generate the control signal (Vc) based on the error signal (Ve).  

8.	(Currently Amended) The circuit according to claim 7, wherein the filter-and-rectifier module (36-38) includes: a high-pass filter (36), coupled to the feedback input ([[INFB]] INfb) of the amplifier stage (22); a rectifier (37), coupled to the output of the high-pass filter (36); and a low-pass filter (38), coupled to the output of the rectifier (37).  

9.	(Currently Amended) The circuit according to claim 1, wherein the switching module (23) of the amplifier stage (22) comprises: 
a switching element (24), coupled between a reference terminal (GND) and the first internal node (N1), and having a control terminal designed to receive the clock signal (CK); and 
an impedance element (28), coupled between the first internal node (N1) and a second internal node (N2) [[designed]] configured to receive the control signal (Vc); 
and wherein said feedback module (29) is connected between the feedback input ([[INFB]] INfb) of said driving stage and the second internal node (N2), and is configured to generate said control signal (Vc) on said second internal node (N2).  

10. 	(Original) The circuit according to claim 9, wherein said impedance element (28) includes an inductor element.  

11. 	(Previously Presented) The circuit according to claim 1, wherein the microfluidic device (1) defines a non-linear variable impedance load for the electronic driving circuit (20).  

12. 	(Currently Amended) The circuit according to claim 1, wherein the driving signals (V1,V2,V3) are designed to generate dielectric fields at the electrodes (4,6) of the microfluidic device (1), as a function of the frequency, [[time]] phase-shift and amplitude of the driving signals (V1,V2,V3).  

13. 	(Original) The circuit according to claim 12, wherein said dielectric fields are dielectrophoretic fields.  

14. 	(Original) The circuit according to claim 13, wherein said dielectrophoretic fields define closed dielectrophoretic potential cages (11), designed to trap one or more particles (8) immersed in a fluid contained in the microfluidic device (1).  

15. 	(Currently Amended) The circuit according to claim 1, wherein the output (Out) of [[the]] each amplifier stage[[s]] (22) [[are designed]] is configured to be coupled to respective contact pads (9a,9b,9c) of the microfluidic device (1), electrically contacting respective electrode or group of electrodes (4,6).  

16. 	(Currently Amended) The circuit according to claim 1, wherein said feedback signal ([[VFB]] Vfb) is designed to be picked-up within said microfluidic device (1).  

17. 	(Currently Amended) An automated analysis apparatus (50), comprising:
the electronic driving circuit (20) of claim 1;
a receptacle (51) configured to receive a microfluidic device (1); and 
a control unit (52) communicatively coupled to the electronic driving circuit (20) to control the electronic driving circuit (20), wherein the control unit (52) is configured to control the automated analysis apparatus (50) to cooperate with the microfluidic device (1) to perform analysis and/or separation operation on one or more particles (8) immersed in a fluid contained in the microfluidic device (1) by providing the clock signal (CK) and target signal (Vt) to each amplifier stage (22)[[; the automated analysis apparatus (50) including]] of the electronic driving circuit (20) [[according to claim 1]].  

18. 	(Canceled).  

19. 	(Currently Amended) In combination, [[A]] a microfluidic device (1) and the electronic driving circuit (20) of claim 1, the microfluidic device (1) configured to manipulate particles (8) immersed in a fluid, the microfluidic device (1) including an array (2) of electrodes (4) carried by a substrate (5), and a plate electrode (6), arranged suspended above the array (2), an analysis chamber (7) containing the fluid being defined between the array (2) and the plate electrode (6), the microfluidic device (1) being configured to cooperate with the electronic driving circuit (20) [[according to claim 1]]; wherein the driving signals (V1,V2,V3) are designed to drive electrodes or group of electrodes (4,6), to generate dielectric fields at the electrodes (4), as a function of the frequency, [[time]] phase-shift and amplitude of the driving signals (V1,V2,V3).   

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Please see applicant’s arguments in the remarks filed 09 December 2021, pages 9-10.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JILL WARDEN whose telephone number is (571)272-1267. The examiner can normally be reached Monday-Friday, 6:00 am-4:30 pm, Friday, 6:30 am-10:30 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JILL A WARDEN/Supervisory Patent Examiner, Art Unit 1798